Name: Commission Regulation (EC) No 669/2008 of 15 July 2008 on completing Annex IC of Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  executive power and public service;  deterioration of the environment;  trade policy
 Date Published: nan

 16.7.2008 EN Official Journal of the European Union L 188/7 COMMISSION REGULATION (EC) No 669/2008 of 15 July 2008 on completing Annex IC of Regulation (EC) No 1013/2006 of the European Parliament and of the Council on shipments of waste (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 58(1)(a) thereof, Whereas: (1) Annex IC on specific instructions for completing the notification and movement documents shall be completed at the latest by the date of application of Regulation (EC) No 1013/2006 having regard to the OECD instructions. (2) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (2), HAS ADOPTED THIS REGULATION: Article 1 Annex IC shall be completed as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 190, 12.7.2006, p. 1. Regulation as amended by Commission Regulation (EC) No 1379/2007 (OJ L 309, 27.11.2007, p. 7). (2) OJ L 114, 27.4.2006, p. 9. ANNEX ANNEX IC SPECIFIC INSTRUCTIONS FOR COMPLETING THE NOTIFICATION AND MOVEMENT DOCUMENTS I. Introduction 1. The present instructions provide the necessary explanations for completing the notification and movement documents. Both documents are compatible with the Basel Convention (1), the OECD Decision (2) (which only covers shipments of wastes destined for recovery operations within the OECD area) and this Regulation, since they take into account the specific requirements set out in these three instruments. Because the documents have been made broad enough to cover all three instruments, however, not all blocks in the document will be applicable to all of the instruments and it therefore may not be necessary to complete all of the blocks in a given case. Any specific requirements relating to only one control system have been indicated with the use of footnotes. It is also possible that national implementing legislation may use terminology that differs from that adopted in the Basel Convention and the OECD Decision. For example, the term shipment  is used in this Regulation instead of movement  and the titles of the notification and movement documents therefore reflect this variation by employing the term movement/shipment . 2. The documents include both the term disposal  and recovery , because the terms are defined differently in the three instruments. The European Community Regulation and the OECD Decision use the term disposal  to refer to disposal operations listed in Annex IV.A of the Basel Convention and Appendix 5.A of the OECD Decision and recovery  for recovery operations listed in Annex IV.B of the Basel Convention and Appendix 5.B of the OECD Decision. In the Basel Convention itself, however, the term disposal  is used to refer to both disposal and recovery operations. 3. The competent authorities of dispatch are responsible for providing and issuing the notification and movement documents (in both paper and electronic versions). When doing so, they will use a numbering system, which allows a particular consignment of waste to be traced. The numbering system should be prefixed with the country code of the country of dispatch that can be found in the ISO standard 3166 abbreviation list. Within the EU, the two-digits country code must be followed by a space. This may be followed by an optional code of up to four digits specified by the competent authority of dispatch followed by a space. The numbering system must end with a six-digit number. For illustration, if the country code is XY and the six-digit number 123456, the notification number would be XY 123456 if no optional code were specified. Where an optional code, for example 12, is specified, the notification number would be XY 12 123456. However, in case a notification or movement document is transmitted electronically and no optional code is specified, 0000  should be inserted instead of the optional code (e.g. XY 0000 123456); in case an optional code of less than four digits is specified, for example 12, the notification number would be XY 0012 123456. 4. Countries may wish to issue the documents in a paper size format that conforms to their national standards (normally ISO A4, as recommended by the United Nations). In order to facilitate their use internationally, however, and to take into account the difference between ISO A4 and the paper size used in North America, the frame size of the forms should not be greater than 183 Ã  262 mm with margins aligned at the top and the left side of the paper. The notification document (block 1-block 21 including footnotes) should be on one page and the list of abbreviations and codes used in the notification document should be on a second page. With regard to the movement document, block 1-block 19 including footnotes should be on one page and block 20-22 and the list of abbreviations and codes used in the movement document should be on a second page. II. Purpose of the notification and movement documents 5. The notification document is intended to provide the competent authorities concerned with the information they need to assess the acceptability of proposed waste shipments. It also provides space for them to acknowledge receipt of the notification and, where required, to consent in writing to a proposed shipment. 6. The movement document is intended to travel with a consignment of waste at all times from the moment it leaves the waste producer to its arrival at a disposal or recovery facility in another country. Each person who takes charge of a shipment (carriers and possibly consignee (3)) is to sign the movement document either upon delivery or receipt of the wastes in question. There are also spaces in the movement document for recording passage of the consignment through the customs offices of all countries concerned (required by this Regulation). Finally, the document is to be used by the relevant disposal or recovery facility to certify that the waste has been received and that the recovery or disposal operation has been completed. III. General requirements 7. A planned shipment subject to the procedure of prior written notification and consent may take place only after the notification and movement documents have been completed pursuant to this Regulation, taking into account Articles 16(a) and 16(b), and during the period of validity of the written or tacit consents of all competent authorities concerned. 8. Those filling out printed copies of the documents should use typescript or block capitals in permanent ink throughout. Signatures should always be written in permanent ink and the name of the authorised representative should accompany the signature in capital letters. In the event of a minor mistake, for example the use of the wrong code for a waste, a correction can be made with the approval of the competent authorities. The new text must be marked and signed or stamped, and the date of the modification must be noted. For major changes or corrections, a new form must be completed. 9. The forms have also been designed to be easily completed electronically. Where this is done, appropriate security measures should be taken against any misuse of the forms. Any changes made to a completed form with the approval of the competent authorities should be visible. When using electronic forms transmitted by e-mail, a digital signature is necessary. 10. To simplify translation, the documents require a code, rather than text, for the completion of several blocks. Where text is required, however, it must be in a language acceptable to the competent authorities in the country of destination and, where required, to the other concerned authorities. 11. A six-digit format should be used to indicate the date. For example, 29 January 2006 should be shown as 29.01.06 (Day.Month.Year). 12. Where it is necessary to add annexes to the documents providing additional information, each annex should include the reference number of the relevant document and cite the block to which it relates. IV. Specific instructions for completing the notification document 13. The notifier (4) is to complete blocks 1 18 (except the notification number in block 3) at the time of notification. In some third countries which are not OECD member countries, the competent authority of dispatch may complete these blocks. When the notifier is not the same person as the original producer, this producer or one of the persons indicated in point 15(a)(ii) or (iii) of Article 2 is, where practicable, also to sign in block 17 as specified in the second subparagraph, point 1 of Article 4, and Annex II, Part 1, point 26. 14. Blocks 1 (See Annex II, Part 1, points 2 and 4) and 2 (Annex II, Part 1, point 6): Provide the required information (give registration number only where applicable, address including the name of the country and telephone and fax numbers including the country code; contact person should be responsible for the shipment including if incidents during shipment occur). In some third countries, information relating to the competent authority of dispatch may be given instead. The notifier may be a dealer or broker in accordance with point 15 of Article 2 of this Regulation. In this case, provide a copy of the contract or evidence of the contract (or a declaration certifying its existence) between the producer, new producer or collector and the broker or dealer in an annex (see Annex II, Part 1, point 23). The phone and fax numbers and the e-mail address should facilitate contact of all relevant persons at any time regarding an incident during shipment. 15. Normally, the consignee would be the disposal or recovery facility given in block 10. In some cases, however, the consignee may be another person, for example a dealer, a broker (5), or a corporate body, such as the headquarters or mailing address of the receiving disposal or recovery facility in block 10. In order to act as a consignee, a dealer, broker or corporate body must be under the jurisdiction of the country of destination and possess or have some other form of legal control over the waste at the moment the shipment arrives in the country of destination. In such cases, information relating to the dealer, broker or corporate body should be completed in block 2. 16. Block 3 (See Annex II, Part 1, points 1, 5, 11 and 19): When issuing a notification document, a competent authority will, according to its own system, provide an identification number which will be printed in this block (see paragraph 3 above). Under A, individual shipment  refers to a single notification and multiple shipments  to a general notification. Under B, give the type of operation the waste being shipped is destined for. Under C, pre-consent refers to Article 14 of this Regulation. 17. Blocks 4 (See Annex II, Part 1, point 1), 5 (See Annex II, Part 1, point 17) and 6 (See Annex II, Part 1, point 12): Give the number of shipments in block 4 and the intended date of a single shipment or, for multiple shipments, the dates of the first and last shipments, in block 6. In block 5, give the estimated minimum and maximum weight in tonnes (1 tonne equals 1 megagram (Mg) or 1 000 kg) of the waste. In some third countries, giving the volume in cubic metres (1 cubic metre equals 1 000 litres) or other metric units, such as kilograms or litres, may also be acceptable. When other metric units are used, the unit of measure may be indicated and the unit in the document may be crossed out. The total quantity shipped must not exceed the maximum quantity declared in block 5. The intended period of time for shipments in block 6 may not exceed one year, with the exception of multiple shipments to pre-consented recovery facilities according to Article 14 of this Regulation (see paragraph 16), for which the intended period of time may not exceed three years. All shipments must take place within the validity period of the written or tacit consents of all competent authorities concerned issued by the competent authorities according to Article 9(6) of this Regulation. In the case of multiple shipments, some third countries may, based on the Basel Convention, require the expected dates or the expected frequency and the estimated quantity of each shipment to be quoted in blocks 5 and 6 or attached in an annex. Where a competent authority issues a written consent to the shipment and the validity period of that consent in block 20 differs from the period indicated in block 6, the decision of the competent authority overrides the information in block 6. 18. Block 7 (See Annex II, Part 1, point 18): Types of packaging should be indicated using the codes provided in the list of abbreviations and codes attached to the notification document. If special handling precautions are required, such as those required by producers handling instructions for employees, health and safety information, including information on dealing with spillage, and instructions in writing for the transport of dangerous goods, tick the appropriate box and attach the information in an annex. 19. Block 8 (See Annex II, Part 1, points 7 and 13): Provide the required information (give registration number only where applicable, address including the name of the country and telephone and fax numbers including the country code; contact person should be responsible for the shipment). If more than one carrier is involved, append to the notification document a complete list giving the required information for each carrier. Where the transport is organised by a forwarding agent, the agents details and the respective information on actual carriers should be provided in an annex. Provide evidence of registration of the carrier(s) regarding waste transports (e.g. a declaration certifying its existence) in an annex (see Annex II, Part 1, point 15). Means of transport should be indicated using the abbreviations provided in the list of abbreviations and codes attached to the notification document. 20. Block 9 (See Annex II, Part 1, points 3 and 16): Provide the required information on the producer of the waste (6). The registration number of the producer should be given where applicable. If the notifier is the producer of the waste then write Same as block 1 . If the waste has been produced by more than one producer, write See attached list  and append a list providing the requested information for each producer. Where the producer is not known, give the name of the person in possession or control of such waste (holder). Also provide information on the process by which the waste was produced and the site of production. 21. Block 10 (See Annex II, Part 1, point 5): Provide the required information (give destination of the shipment by ticking either disposal or recovery facility, registration number only where applicable and actual site of disposal or recovery if it is different from the address of the facility). If the disposer or recoverer is also the consignee, state here Same as block 2 . If the disposal or recovery operation is a D13 D15 or R12 or R13 operation (according to Annexes IIA or IIB of Directive 2006/12/EC on waste), the facility performing the operation should be mentioned in block 10, as well as the location where the operation will be performed. In such a case, corresponding information on the subsequent facility or facilities, where any subsequent R12/R13 or D13 D15 operation and the D1 D12 or R1 R11 operation or operations takes or take place or may take place should be provided in an annex. If the recovery or disposal facility is listed in Annex I, Category 5 of Directive 96/61/EC of 24 September 1996 on integrated pollution and prevention control, evidence (e.g. a declaration certifying its existence) of a valid permit issued in accordance with Articles 4 and 5 of that Directive must be provided in an annex in case a facility is located in the European Community. 22. Block 11 (See Annex II, Part 1, points 5, 19 and 20): Indicate the type of recovery or disposal operation by using R-codes or D-codes of Annexes IIA or IIB of Directive 2006/12/EC on waste (see also the list of abbreviations and codes attached to the notification document) (7). If the disposal or recovery operation is a D13 D15 or R12 or R13 operation, corresponding information on the subsequent operations (any R12/R13 or D13 D15 as well as D1 D12 or R1 R11) should be provided in an annex. Also indicate the technology to be employed. If the waste is destined for recovery, provide the planned method of disposal for the non-recoverable fraction after recovery, the amount of recovered material in relation to non-recoverable waste, the estimated value of the recovered material and the cost of recovery and the cost of disposal of the non-recoverable fraction in an annex. In addition, in cases of imports into the Community of wastes destined for disposal, indicate a prior duly motivated request from the country of dispatch according Article 41(4) of this Regulation under reason for export  and attach this request in an annex. Some third countries outside the OECD may, based on the Basel Convention, also require that the reason for export is specified. 23. Block 12 (See Annex II, Part 1, point 16): Give the name or names by which the material is commonly known or the commercial name and the names of its major constituents (in terms of quantity and/or hazard) and their relative concentrations (expressed as a percentage), if known. In the case of a mixture of wastes, provide the same information for the different fractions and indicate which fractions are destined for recovery. A chemical analysis of the composition of the waste may be requested in accordance with Annex II Part 3 point 7 of this Regulation. Attach further information in an annex if necessary. 24. Block 13 (See Annex II, Part 1, point 16). Indicate physical characteristics of the waste at normal temperatures and pressures. 25. Block 14 (See Annex II, Part 1, point 16): State the code that identifies the waste according to Annexes III, IIIA, IIIB, IV or IVA of this Regulation. Give the code according to the system adopted under the Basel Convention (under subheading (i) in block 14) and, where applicable, the systems adopted in the OECD Decision (under subheading (ii)) and other accepted classification systems (under subheadings (iii) to (xii)). According to the second subparagraph, point 6 of Article 4 of this Regulation, give only one waste code (from Annexes III, IIIA, IIIB, IV or IVA of this Regulation) with the following two exceptions: In the case of wastes not classified under one single entry in either Annex III, IIIB, IV or IVA, give only one type of waste. In the case of mixtures of wastes not classified under one single entry in either Annex III, IIIB, IV or IVA, unless listed in Annex IIIA, provide the code of each fraction of the waste in order of importance (in an annex if necessary). (a) Subheading (i): Basel Convention Annex VIII codes should be used for wastes that are subject to the procedure of prior written notification and consent (see Part I of Annex IV of this Regulation); Basel Annex IX codes should be used for wastes that are not usually subject to the procedure of prior written notification and consent but which, for a specific reason such as contamination by hazardous substances (cf. paragraph 1 of Annex III of this Regulation) or different classification according to Article 63 of this Regulation or national regulations (8), are subject to the procedure of prior written notification and consent (see Part I of Annex III of this Regulation). Basel Annexes VIII and IX can be found in Annex V of this Regulation, in the text of the Basel Convention as well as in the Instruction Manual available from the Secretariat of the Basel Convention. If a waste is not listed in Annexes VIII or IX of the Basel Convention, insert not listed . (b) Subheading (ii): OECD member countries should use OECD codes for wastes listed in Part II of Annexes III and IV of this Regulation, i.e. wastes that have no equivalent listing in the Annexes of the Basel Convention or that have a different level of control under this Regulation from the one required by the Basel Convention. If a waste is not listed in Part II of Annexes III and IV of this Regulation, insert not listed . (c) Subheading (iii): European Union Member States should use the codes included in the European Community list of wastes (see Commission Decision 2000/532/EC as amended) (9). Such codes may also be included in Annex IIIB of this Regulation. (d) Subheadings (iv) and (v): Where applicable, national identification codes other than the EC list of wastes used in the country of dispatch and, if known, in the country of destination should be used. Such codes may be included in Annexes IIIA, IIIB or IVA of this Regulation. (e) Subheading (vi): If useful or required by the relevant competent authorities, add here any other code or additional information that would facilitate the identification of the waste. (f) Subheading (vii): State the appropriate Y-code or Y-codes according to the Categories of wastes to be controlled  (see Annex I of the Basel Convention and Appendix 1 of the OECD Decision), or according to the Categories of wastes requiring special consideration  given in Annex II of the Basel Convention (see Annex IV Part I of this Regulation or Appendix 2 of the Basel Instruction Manual), if it or they exist(s). Y-codes are not required by this Regulation and the OECD Decision except where the waste shipment falls under one of the two Categories requiring special consideration  under the Basel Convention (Y46 and Y47 or Annex II wastes), in which case the Basel Y-code should be indicated. Nevertheless, indicate the Y-code or Y-codes for wastes defined as hazardous according Article 1(1)(a) of the Basel Convention in order to fulfil the reporting requirements under the Basel Convention. (g) Subheading (viii): If applicable, state here the appropriate H-code or H-codes, i.e. the codes indicating the hazardous characteristics exhibited by the waste (see the list of abbreviations and codes attached to the notification document). If there is no hazardous characteristics covered by the Basel Convention, but the waste is hazardous according to Annex III of Directive 91/689/EEC on hazardous waste, state the H-code or H-codes according to this Annex III and insert EC  after the H code (e.g. H14 EC). (h) Subheading (ix): If applicable, state here the United Nations class or classes which indicate the hazardous characteristics of the waste according to the United Nations classification (see the list of abbreviations and codes attached to the notification document) and are required to comply with international rules for the transport of dangerous goods (see the United Nations Recommendations on the Transport of Dangerous Goods. Model Regulations (Orange Book), latest edition) (10). (i) Subheadings (x and xi): If applicable, state here the appropriate United Nations number or numbers and United Nations shipping name or names. These are used to identify the waste according to the United Nations classification system and are required to comply with international rules for transport of dangerous goods (see the United Nations Recommendations on the Transport of Dangerous Goods. Model Regulations (Orange Book), latest edition). (j) Subheading (xii): If applicable, state here customs code or codes, which allow identification of the waste by customs offices (see the list of codes and commodities in the Harmonised commodity description and coding system  produced by the World Customs Organisation). 26. Block 15 (See Annex II, Part 1, points 8-10, 14): On line (a) of block 15, provide the name of the countries (11) of dispatch, transit and destination or the codes for each country by using the ISO standard 3166 abbreviations (12). On line (b), provide, where applicable, the code number of the respective competent authority for each country and on line (c) insert the name of the border crossing or port and, where applicable, the customs office code number as the point of entry to or exit from a particular country. For transit countries give the information in line (c) for points of entry and exit. If more than three transit countries are involved in a particular shipment, attach the appropriate information in an annex. Provide the intended route between points of exit and entry, including possible alternatives, also in cases of unforeseen circumstances, in an annex. 27. Block 16 (See Annex II, Part 1, point 14): Provide the required information in case shipments enter, pass through or leave the European Union. 28. Block 17 (See Annex II, Part 1, points 21-22 and 24-26): Each copy of the notification document is to be signed and dated by the notifier (or by dealer or broker if acting as a notifier) before being forwarded to the competent authorities of the countries concerned. In some third countries, the competent authority of dispatch may sign and date. When the notifier is not the same person as the original producer, this producer, the new producer or the collector is, where practicable, also to sign and date; it is noted that this may not be practicable in cases where there are several producers (definitions regarding practicability may be contained in national legislation). Further, where the producer is not known, the person in possession or control of the waste (holder) should sign. This declaration should also certify the existence of insurance against liability for damage to third parties. Some third countries may require proof of insurance or other financial guarantees and a contract to accompany the notification document. 29. Block 18: Indicate the number of annexes containing any additional information supplied with the notification document (13). Each annex must include a reference to the notification number to which it relates, which is indicated in the corner of block 3. 30. Block 19: Under the Basel Convention, the competent authority or authorities of the country or countries of destination (where applicable) and transit issue such an acknowledgement. Under the OECD Decision, the competent authority of the country of destination issues the acknowledgement. Some third countries may, according to their national legislation, require that the competent authority of dispatch also issues an acknowledgement. 31. Blocks 20 and 21: Block 20 is for use by competent authorities of any country concerned when providing a written consent. The Basel Convention (except if a country has decided not to require written consent with regard to transit and has informed the other Parties thereof in accordance with Article 6(4) of the Basel Convention) and certain countries always require a written consent (according Article 9(1) of this Regulation, a competent authority of transit may provide a tacit consent) whereas the OECD Decision does not require a written consent. Indicate the name of the country (or its code by using the ISO standard 3166 abbreviations). If the shipment is subject to specific conditions, the competent authority in question should tick the appropriate box and specify the conditions in block 21 or in an annex to the notification document. If a competent authority wishes to object to the shipment it should do so by writing OBJECTION  in block 20. Block 21, or a separate letter, may then be used to explain the reasons for the objection. V. Specific instructions for completing the movement document 32. At the time of notification, the notifier is to complete blocks 3, 4 and 9 14. After receipt of the consents from the competent authorities of dispatch, destination and transit or, in relation to the competent authority of transit, tacit consent can be assumed, and before the actual start of the shipment, the notifier is to complete blocks 2, 5 8 (except the means of transport, the date of transfer and the signature), 15 and, if appropriate, 16. In some third countries which are not OECD member countries, the competent authority of dispatch may complete these blocks instead of the notifier. At the time of taking possession of the consignment, the carrier or its representative is to complete the means of transport, the date of transfer and the signature, which appear in blocks 8(a) to 8(c) and, if appropriate, 16. The consignee is to complete block 17 in the event that it is not the disposer or recoverer and when it takes charge of a shipment of waste after it arrives in the country of destination and, if appropriate, 16. 33. Block 1: The competent authority of dispatch is to enter the notification number (this is to be copied from block 3 in the notification document). 34. Block 2 (See Annex II, Part 2, point 1): For a general notification for multiple shipments, enter the serial number of the shipment and the total intended number of shipments indicated in block 4 in the notification document (for example, enter 4/11  for the fourth shipment out of eleven intended shipments under the general notification in question). In the case of a single notification, enter 1/1 . 35. Blocks 3 and 4: Reproduce the same information on the notifier (14) and consignee as given in blocks 1 and 2 in the notification document. 36. Block 5 (See Annex II, Part 2, point 6): Give the actual weight in tonnes (1 tonne equals 1 megagram (Mg) or 1 000 kg of the waste. In some third countries, giving the volume in cubic metres (1 cubic metre equals 1 000 litres) or other metric units, such as kilograms or litres, may be acceptable. When other metric units are used, the unit of measure may be indicated and the unit in the form may be crossed out. Attach, wherever possible, copies of weighbridge tickets. 37. Block 6 (See Annex II, Part 2, point 2): Enter the date when the shipment actually starts (see also instructions on block 6 of the notification document). 38. Block 7 (See Annex II, Part 2, points 7 and 8): Types of packaging should be indicated using the codes provided in the list of abbreviations and codes attached to the movement document. If special handling precautions are required, such as those prescribed by producers handling instructions for employees, health and safety information, including information on dealing with spillage, and transport emergency cards, tick the appropriate box and attach the information in an annex. Also enter the number of packages making up the consignment. 39. Blocks 8 (a), (b) and (c) (See Annex II, Part 2, points 3 and 4): Provide the required information (give registration number only where applicable, address including the name of the country and telephone and fax numbers including the country code). When more than three carriers are involved, appropriate information on each carrier should be attached to the movement document. The means of transport, the date of transfer and a signature should be provided by the carrier or carriers representative taking possession of the consignment. A copy of the signed movement document is to be retained by the notifier. Upon each successive transfer of the consignment, the new carrier or carriers representative taking possession of the consignment will have to comply with the same request and also sign the document. A copy of the signed document is to be retained by the previous carrier. 40. Block 9: Reproduce the information given in block 9 of the notification document. 41. Blocks 10 and 11: Reproduce the information given in blocks 10 and 11 in the notification document. If the disposer or recoverer is also the consignee, write in block 10: Same as block 4 . If the disposal or recovery operation is a D13 D15 or R12 or R13 operation (according to Annexes IIA or IIB of Directive 2006/12/EC on waste), the information on the facility performing the operation provided in block 10 is sufficient. No further information on any subsequent facilities performing R12/R13 or D13 D15 operations and the subsequent facility(ies) performing the D1 D12 or R1 R11 operation(s) needs to be included in the movement document. 42. Blocks 12, 13 and 14: Reproduce the information given in blocks 12, 13 and 14 in the notification document. 43. Block 15 (See Annex II, Part 2, point 9): At the time of shipment, the notifier (or the dealer or broker if acting as a notifier) shall sign and date the movement document. In some third countries, the competent authority of dispatch, or the generator of the waste according to the Basel Convention, may sign and date the movement document. According to Article 16(c) of this Regulation, enclose copies of the notification document containing the written consent, including any conditions, of the competent authorities concerned with the movement document. Some third countries may require originals to be enclosed. 44. Block 16 (See Annex II, Part 2, point 5): This block can be used by any person involved in a shipment (notifier or the competent authority of dispatch, as appropriate, consignee, any competent authority, carrier) in specific cases where more detailed information is required by national legislation concerning a particular item (for example, information on the port where a transfer to another transport mode occurs, the number of containers and their identification number, or additional proof or stamps indicating that the shipment has been consented by the competent authorities). Give the routing (point of exit from and entry into each country concerned, including customs offices of entry into and/or exit from and/or export from the Community) and route (route between points of exit and entry), including possible alternatives, also in case of unforeseen circumstances either in block 16 or attach it in an annex. 45. Block 17: This block is to be completed by the consignee in the event that it is not the disposer or recoverer (cf. paragraph 15 above) and in case the consignee takes charge of the waste after the shipment arrives in the country of destination. 46. Block 18: This block is to be completed by the authorised representative of the disposal or recovery facility upon receipt of the waste consignment. Tick the box of the appropriate type of facility. With regard to the quantity received, please refer to the specific instructions on block 5 (paragraph 36). A signed copy of the movement document is given to the last carrier. If the shipment is rejected for any reason, the representative of the disposal or recovery facility must immediately contact his or her competent authority. According to Article 16(d) or, if appropriate, 15(c) of this Regulation and the OECD Decision, signed copies of the movement document must be sent within three days to the notifier and the competent authorities in the countries concerned (with the exception of those OECD transit countries which have informed the OECD Secretariat that they do not wish to receive such copies of the movement document). The original movement document shall be retained by the disposal or recovery facility. 47. Receipt of the waste consignment must be certified by any facility performing any disposal or recovery operation, including any D13 D15 or R12 or R13 operation. A facility performing any D13D15 or R12/R13 operation or a D1 D12 or R1 11 operation subsequent to a D13 D15 or R12 or R13 operation in the same country, is not, however, required to certify receipt of the consignment from the D13 D15 or R12 or R13 facility. Thus, block 18 does not need to be used for the final receipt of the consignment in such a case. Indicate also the type of disposal or recovery operation by using R-codes or D codes of Annexes IIA or IIB of Directive 2006/12/EC on waste and the approximate date by which the disposal or recovery of waste will be completed. 48. Block 19: This block is to be completed by the disposer or recoverer to certify the completion of the disposal or recovery of the waste. According to Article 16(e) or, if appropriate, 15(d) of this Regulation and the OECD Decision, signed copies of the movement document with block 19 completed should be sent to the notifier and competent authorities of dispatch, transit (not required by the OECD Decision) and destination as soon as possible, but no later than 30 days after the completion of the recovery or disposal and no later than one calendar year following the receipt of the waste. Some third countries which are not OECD member countries may require in accordance with the Basel Convention that signed copies of the document with block 19 completed must be sent to the notifier and the competent authority of dispatch. For disposal or recovery operations D13 D15 or R12 or R13, the information on the facility performing such an operation provided in block 10 is sufficient, and no further information on any subsequent facilities performing R12/R13 or D13 D15 operations and the subsequent facility(ies) performing the D1 D12 or R1 R11 operation(s) need be included in the movement document. 49. The disposal or recovery of waste must be certified by any facility performing any disposal or recovery operation, including a D13 D15 or R12 or R13 operation. Therefore, a facility performing any D13 D15 or R12/R13 operation or a D1 D12 or R1 R11 operation, subsequent to a D13 D15 or R12 or R13 operation in the same country, should not use block 19 to certify the recovery or disposal of the waste, since this block will already have been completed by the D13 D15 or R12 or R13 facility. The means of certifying disposal or recovery in this particular case must be ascertained by each country. 50. Blocks 20, 21 and 22: The blocks must be used for control by customs offices at the borders of the Community. (1) Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 22 March 1989. See www.basel.int (2) Decision C(2001)107/FINAL of the OECD Council, concerning the revision of Decision C(92)39/FINAL on the control of transboundary movements of waste destined for recovery operations; the former Decision is a consolidation of texts adopted by the Council on 14 June 2001 and on 28 February 2002 (with amendments). See http://www.oecd.org/department/0,2688,en_2649_34397_1_1_1_1_1,00.html (3) Outside the European Community, the term importer  may be used instead of consignee . (4) Outside the European Community, the term exporter  may be used instead of notifier . (5) In some third countries which are OECD member countries, the term recognised trader may be used according to the OECD Decision. (6) Outside the European Community, the term generator  may be used instead of producer . (7) In the European Community, the definition of operation R1 in the list of abbreviations is different from that used in the Basel Convention and the OECD Decision; both wordings are therefore provided. There are other differences between the terminology used in the European Community and that used in the Basel Convention and the OECD Decision, which are not contained in the list of abbreviations. (8) Commission Regulation (EC) No 1418/2007 of 29 November 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply, OJ L 316, 4.12.2007, p. 6. (9) See http://europa.eu.int/eur-lex/en/consleg/main/2000/en_2000D0532_index.html (10) See http://www.unece.org/trans/danger/danger.htm (11) In the Basel Convention, the term State  is used instead of country . (12) Outside the European Community, the terms export  and import  may be used instead of dispatch  and destination . (13) See blocks 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 20 or 21 and, if additional information and documentation is requested by the competent authorities, see points in Annex II Part 3 of this Regulation which are not covered by any block. (14) In some third countries, information relating to the competent authority of dispatch may be given instead.